                            IN THE DISTRICT COURT OF GUAM
                                  TERRITORY OF GUAM
                                   CRIMINAL MINUTES
                                  INITIAL APPEARANCE


CASE NO.: CR-20-00024                          DATE: December 01, 2020

HON. MICHAEL J. BORDALLO, Magistrate Judge, Presiding
Law Clerk: Judith P. Hattori                 Court Recorder: Cynthia Sablan
Courtroom Deputy: Walter M. Tenorio          Hearing Times: 10:48 - 10:54

APPEARANCES:
Defendant: Fritz Ventura Tady Ganzon               Attorney: Leilani Lujan
   Present      Custody   Bond   P.R.               Present   Retained       FPD   CJA
U.S. Attorney: Rosetta San Nicolas on behalf of Laura Sambataro (video) U.S. Agent: E. Fejeran
U.S. Probation: Janet Yamashita
Interpreter:                                                            Language:

PROCEEDINGS: Initial Appearance on an Indictment and Arraignment
   Financial Affidavit reviewed and accepted: Federal Public Defender appointed to represent
    the defendant.
   Defendant waives reading of Indictment.
   Defendant sworn and examined.
   Plea entered: Not guilty to the charges.
   Trial Scheduling Order executed.
   Jury Trial is set for February 2, 2021 at 10:00 a.m.
   Pursuant to the Due Process Protections Act, the Court confirms the United States’
    obligation to produce all exculpatory evidence to the defendant pursuant to Brady v.
    Maryland, 373 U.S. 83 (1963), and its progeny, and orders it to do so. Failing to do so in a
    timely manner may result in consequences, including, but not limited to, exclusion of
    evidence, adverse jury instructions, dismissal of charges, contempt proceedings, and/or
    sanctions by the Court.
   Defendant remanded to the custody of the U.S. Marshals Service.



NOTES:




                   Case 1:20-cr-00024 Document 8 Filed 12/01/20 Page 1 of 1
